

116 HR 3736 IH: Standardizing Testing and Accountability Before Large Elections Giving Electors Necessary Information for Unobstructed Selection Act
U.S. House of Representatives
2019-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3736IN THE HOUSE OF REPRESENTATIVESJuly 12, 2019Mr. Brendan F. Boyle of Pennsylvania introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Federal Election Campaign Act of 1971 to require the principal campaign committee of a
			 candidate in a general election for the office of President to file a
			 certification that the candidate has undergone a medical examination
			 conducted by a medical office under the jurisdiction of the Secretary of
			 the Navy.
	
 1.Short titleThis Act may be cited as the Standardizing Testing and Accountability Before Large Elections Giving Electors Necessary Information for Unobstructed Selection Act or the STABLE GENIUS Act.
		2.Medical examination of presidential candidates
 (a)Requiring principal campaign committee To certify that candidate has undergone examinationSection 304 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30104) is amended by adding at the end the following new subsection:
				
					(j)Certification of medical examination of presidential candidate
 (1)Requiring filing of certificationThe principal campaign committee of a candidate for election for the office of President shall file a report with the Commission under this section containing—
 (A)a certification that a medical office under the jurisdiction of the Secretary of the Navy conducted a medical examination of the candidate after the candidate won the nomination of a political party to run as a candidate in the general election for such office; and
 (B)the results of such medical examination. (2)DeadlineA principal campaign committee of a candidate for election for the office of President shall file the report required under paragraph (1) not later than 21 days after the date on which the candidate won the political party’s nomination to run as a candidate in the general election..
 (b)Effective dateThe amendment made by subsection (a) shall apply with respect to the general election for the office of President held in November 2020 and each succeeding general election for such office.
			